      Case 2:20-cv-00374-SMJ      ECF No. 43   filed 03/25/21        PageID.670 Page 1 of 13



 1
     CASEY M. BRUNER, WSBA #50168                            HONORABLE SALVADOR
 2   WITHERSPOON ∙ KELLEY                                    MENDOZA, JR.
     422 W. Riverside Avenue, Suite 1100
 3   Spokane, WA 99201-0300
 4
     Phone: (509) 624-5265
     Fax: (509) 458-2728
 5   cmb@witherspoonkelley.com
 6
     Attorney for Plaintiff
 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                   FOR THE EASTERN DISTRICT OF WASHINGTON
11
     JEREMY OLSEN,                              No. 2:20-cv-00374-SMJ
12

13
                         Plaintiff,             PLAINTIFF'S MOTION FOR
14
                                                ATTORNEYS’ FEES
           v.
15                                              WITHOUT ORAL ARGUMENT
     XAVIER BECERRA, in his official            APRIL 26, 2021
16
     capacity as the Secretary of the United
17   States Department of Health and
18
     Human Services,

19                       Defendant.
20

21

22

23

24

25

26

27

28

      PLAINTIFF'S MOTION FOR
      ATTORNEYS’ FEES- 1

                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ      ECF No. 43   filed 03/25/21        PageID.671 Page 2 of 13



 1
           Pursuant to 28 U.S.C. § 2412(b), Plaintiff Jeremy Olsen files this motion for
 2
     an award of his attorney’s fees and costs in this matter. As set forth below, the
 3

 4   Secretary’s position (both below and in this case) was frivolous/in bad faith.
 5
           This is exactly the kind of case for which an EAJA award is justified. For
 6

 7   more than two years the Secretary denied Mr. Olsen’s claim on the frivolous ground
 8
     that a CGM is not “primarily and customarily used to serve a medical purpose.”
 9

10
     The Secretary did so though:

11         1) His position was and is frivolous, baseless, at odds with reality, and is
12            “obviously wrong”;
13         2) There has never been any evidence or rational basis for his position;
14
           3) Four United States District Courts told the Secretary his position was
15            “unreasonable”, “arbitrary and capricious”, “no evidence supports”, “no
16
              reasonable person would be satisfied by, and had “no reasonable basis”;

17         4) Four United States District Courts awarded attorneys’ fees against the
              government for forcing Medicare beneficiaries to litigate the issue;
18

19         5) The actual evidence in Mr. Olsen’s case showed that, inter alia, the CGM
              served the “particularly important” medical purpose of protecting Mr.
20
              Olsen’s transplanted kidney. See ECF No. 39 at 8.
21
     Indeed, the Secretary’s commitment to the frivolous position has been so strong that
22

23   the Secretary actually reversed ALJ Lambert’s decision in Mr. Olsen’s favor to
24
     assert that a CGM is not “primarily and customarily used to serve a medical
25

26
     purpose” relying on illegally issued CMS 1682-R and knowing of the district court’
27   decisions rejecting the position.
28

      PLAINTIFF'S MOTION FOR
      ATTORNEYS’ FEES- 1

                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ      ECF No. 43    filed 03/25/21        PageID.672 Page 3 of 13



 1
           Further, in this case, the Secretary took steps to maximize the judicial and
 2
     party resources and delay needed to resolve the dispute and also sought to change
 3

 4   the basis for rejection rather than the one relied on below. The Secretary’s
 5
     unreasonable conduct has, so far, forced five district courts to expend their
 6

 7   resources to reverse the Secretary’s frivolous position.
 8
                                 I.      BACKGROUND
 9

10
     A.    Legal Background

11         “The clearly stated objective of the EAJA is to eliminate financial
12
     disincentives for those who would defend against unjustified governmental action
13

14   and thereby deter the unreasonable exercise of Government authority.”                               See
15
     Ardestani v. I.N.S., 502 U.S. 129, 138 (1991).
16

17
           Moreover, “[t]he policy behind the EAJA is to encourage litigants to vindicate
18   their rights where any level of the adjudicating agency has made some error in law
19
     or fact and thereby forced the litigant to seek relief from a federal court.” See
20

21   Ibrahim v. D.H.S., 912 F.3d 1147, 1167 (9th Cir. 2019) (en banc) (citing Li v. Keisler,
22
     505 F.3d 913, 919 (9th Cir. 2007)). In this regard, the EAJA:
23

24         [R]ests of the premise that a party who choose to litigate an issue
           against the Government is not only representing his or her own vested
25
           interest but is also refining and formulating public policy. An
26         adjudication or civil action provides a concrete, adversarial test of
27

28

      PLAINTIFF'S MOTION FOR
      ATTORNEYS’ FEES- 2

                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ       ECF No. 43     filed 03/25/21         PageID.673 Page 4 of 13



 1
            Government regulations and thereby insures the legitimacy and fairness
 2          of the law.
 3   Ibrahim, 912 F.3d at 1178 (internal citations and quotations omitted).
 4
            Under EAJA, a prevailing party may obtain compensation for all aspects of
 5

 6   the litigation, including fees incurred in litigating the fee petition. See, e.g., I.N.S. v.
 7
     Jean, 496 U.S. 154, 162, 163 n. 10 (1990). In determining the amount of a fee, the
 8

 9   court should determine the number of hours reasonably expended in the litigation
10
     multiplied by a reasonable hourly rate. See, e.g., Hensley v. Eckerhart, 461 U.S.
11
     424, 433 (1983). As explained in Hensley:
12

13          Where a plaintiff has obtained excellent results, his attorney should
14
            recover a fully compensatory fee. Normally, this will encompass all
            hours reasonably expended in the litigation, and indeed in some cases
15          of exceptional success an enhanced award may be justified. In these
16          circumstances the fee award should not be reduced simply because the
            plaintiff failed to prevail on every contention raised in the lawsuit.
17
            Litigants in good faith may raise alternative legal grounds for a desired
18          outcome, and the court’s rejection of or failure to reach certain grounds
19
            is not a sufficient reason for reducing a fee. The result is what matters.

20   Id. at 435 (internal citations omitted).
21
            Pursuant to 28 U.S.C. § 2412(b):
22

23
            Unless expressly prohibited by statute, a court may award reasonable
            fees and expenses of attorneys, in addition to the costs which may be
24          awarded pursuant to subsection (a), to the prevailing party in any civil
25          action brought by or against the United States or agency or any official
            of the United States acting in his or her official capacity in any court
26
            having jurisdiction of such action. The United States shall be liable for
27          such fees and expenses to the same extent that any other party would
28

      PLAINTIFF'S MOTION FOR
      ATTORNEYS’ FEES- 3

                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ       ECF No. 43     filed 03/25/21        PageID.674 Page 5 of 13



 1
           be liable under the common law or under the terms of any statute which
 2         specifically provides for such an award.
 3   Section 2412(b) incorporates the common law exceptions to the American rule on
 4
     attorneys’ fees.
 5

 6         In Ibrahim, the Ninth Circuit conducted a comprehensive review of paragraph
 7
     (b) fees. As explained, under the common law, a court may assess attorneys’ fees
 8

 9   against the government if the government has “acted in bad faith, vexatiously,
10
     wantonly or for oppressive reasons.” Id. at 1180. “[I]n evaluating whether the
11
     government acted in bad faith, a court may examine the government’s actions that
12

13   precipitated the litigation, as well as the litigation itself.” Id. “A finding of bad faith
14
     is warranted where an attorney knowingly or recklessly raises a frivolous argument,
15

16   or argues a meritorious claim for the purpose of harassing an opponent.” Id. To
17
     make a bad faith determination, the court must review the totality of the
18

19
     government’s conduct. Id. at 1181. “However, it is unnecessary to find that every

20   aspect of a case is litigated by a party in bad faith in order to find bad faith by that
21
     party.” Id. “The district court may award attorney fees at market rates for the entire
22

23   course of litigation, including time spent preparing, defending, and appealing the
24
     two awards of attorneys, if it finds that the fees incurred are in some way traceable
25

26
     to the government’s bad faith.” Id. at 1180 (internal citations and quotations
27
     omitted).
28

      PLAINTIFF'S MOTION FOR
      ATTORNEYS’ FEES- 4

                                                    422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                    Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ     ECF No. 43    filed 03/25/21        PageID.675 Page 6 of 13



 1
           For example, in Brown v. Sullivan, 916 F.2d 492 (9th Cir. 1990) the
 2
     “cumulative effect” of the Social Security Appeals Council’s failures constituted bad
 3

 4   faith and an award of fees at market rates. Id. at 496. A “frivolous” argument is one
 5
     that is “groundless” or “obviously wrong.” See Rodriguez v. U.S., 542 F.3d 704,
 6

 7   710 (9th Cir. 2008). An argument is “groundless” if it is “destitute of foundation,
 8
     authority, or support; having no real cause or reason; unfounded.” Id. Moreover,
 9

10
     “Congress specifically intended the EAJA to deter unreasonable agency conduct.”

11   Ibrahim, 512 F.3d at 1166-67 (citing Jean, 496 U.S. at 163 n. 11).
12
     B.    Procedural Background
13

14         Mr. Olsen will not rehash proceedings before the Department as this Court is
15
     already familiar with what occurred there. On December 23, 2019, Mr. Olsen filed
16

17
     the Complaint in this case in the Secretary’s home district (i.e., the District of
18   Columbia). At least part of the reason for doing so was the fact that a nearly
19
     identical matter was/is pending in the District of Columbia and having the same
20

21   judge consider the issues would be most efficient and minimize the amount of
22
     judicial resources needed to decide this case. See Lewis v. Azar, Case No. 18-cv-
23

24   2929 (D.D.C. Walton, J.).
25
           The Secretary objected to venue in his home district, thereby necessitating
26
     additional local counsel, another round of summary judgment briefing, maximizing
27

28

     PLAINTIFF'S MOTION FOR
     ATTORNEYS’ FEES- 5

                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ     ECF No. 43    filed 03/25/21        PageID.676 Page 7 of 13



 1
     the judicial and party resources needed to decide this case and also leading to a 10-
 2
     month delay in resolution. Indeed, the same attorney who represented the Secretary
 3

 4   in objecting to venue in the Secretary’s home district, represented the Secretary
 5
     before this Court. With the case transferred to this Court, rather than Answer, the
 6

 7   Secretary moved to partially dismiss some of the counts. See ECF No. 19. While
 8
     the motion to dismiss was pending, Mr. Olsen moved for summary judgment. See
 9

10
     ECF No. 22.

11          Though four district courts had already ruled that the Secretary’s position
12
     was unreasonable, etc., the Secretary both opposed Mr. Olsen’s motion and also
13

14   filed his own motion for summary judgment. See ECF No. 27. Importantly, rather
15
     than contending that Mr. Olsen’s CGM was not “primarily and customarily used to
16

17
     serve a medical purpose” (as the MAC claimed relying on the illegally issued CMS
18   1682-R in rejecting Mr. Olsen’s claim), the Secretary now contended that the claim
19
     was/should denied because one CGM device was “more accurate” than another. Id.
20

21   at 1, 3-4, 6-8.
22
            On January 12, 2021, this Court addressed the Secretary’s motion to dismiss.
23

24   Because that motion was only directed at some of the claims and this Court denied
25
     the motion even as to some of the claims attacked by the Secretary, the case was
26
     not dismissed. See ECF No. 34. Thereafter, the Secretary filed an “Answer” to the
27

28

      PLAINTIFF'S MOTION FOR
      ATTORNEYS’ FEES- 6

                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ     ECF No. 43    filed 03/25/21        PageID.677 Page 8 of 13



 1
     Complaint. See ECF No. 36. Though the Secretary was required by 42 U.S.C.
 2
     405(g) to provide a certified copy of the transcript of the record of the proceedings
 3

 4   below as part of his answer, the Secretary did not do so either when he originally
 5
     answered the Complaint (with a motion to dismiss) or when he finally filed an
 6

 7   “Answer” on January 26, 2021. See ECF No. 36. Subsequently, this Court was
 8
     forced to issue an Order compelling the Secretary to comply with his statutory duty
 9

10
     and reschedule consideration of Mr. Olsen’s pending motion for summary

11   judgment. See ECF No. 37. Thus, the Secretary’s failure to comply his statutory
12
     duties again caused delay. On February 23, 2021, this Court granted summary
13

14   judgment in Mr. Olsen’s favor and denied the Secretary’s motion for summary
15
     judgment. See ECF No. 39. In so doing, this Court cited the four other courts that
16

17
     have unanimously determined that the Secretary’s position was/is unreasonable.
18                               II.      DISCUSSION
19
     A.    Mr. Olsen Was the “Prevailing Party”
20

21         Given the Court’s decision in Mr. Olsen’s favor and subsequent order of
22
     coverage for Mr. Olsen’s CGM, clearly, Mr. Olsen was the “prevailing party.”
23

24   B.    Fees Should Be Awarded Under § 2412(b)
25
           As detailed above, no reasonable person (including attorneys) could have
26
     ever thought that a CGM was not “primarily and customarily used to serve a
27

28

     PLAINTIFF'S MOTION FOR
     ATTORNEYS’ FEES- 7

                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ       ECF No. 43    filed 03/25/21        PageID.678 Page 9 of 13



 1
     medical purpose.” That position is frivolous, “obviously wrong”, baseless and
 2
     without a good faith basis. Especially so in this case, where a CGM was prescribed,
 3

 4   at least in part, to protect Mr. Olsen’s transplanted kidney. Because the Secretary
 5
     rejected Mr. Olsen’s claim on these frivolous grounds (with actual knowledge of
 6

 7   the multiple district court decisions rejecting it), the entirety of the expense of this
 8
     litigation was caused by the Secretary’s misconduct.
 9

10
           The bad faith conduct continued after the filing of this case. As an initial

11   matter, the Secretary’s objection to venue in his home district appears to have been
12
     designed solely to maximize the judicial resources required to resolve this matter
13

14   and the delay associated therewith. Indeed, the same attorney who represented the
15
     Secretary in the District of Columbia in objecting to venue appeared in this Court
16

17
     to represent the Secretary.
18         Mr. Olsen’s claim was denied by the MAC on the grounds that a CGM is not
19
     “primarily and customarily used to serve a medical purpose” as defined in CMS
20

21   1682-R. See ECF No. 2, Exhibit F at 2, 8-10. Thus, the Secretary denied Mr.
22
     Olsen’s claim on frivolous grounds set forth in an illegally issued policy. To the
23

24   extent that the Secretary sought to defend the original basis for denial in this case,
25
     that would have been as equally frivolous, baseless, and without a good faith basis
26
     as the original basis.
27

28

      PLAINTIFF'S MOTION FOR
      ATTORNEYS’ FEES- 8

                                                   422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                   Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ     ECF No. 43    filed 03/25/21        PageID.679 Page 10 of 13



 1
           In Mr. Olsen’s view, rather than try and defend the original basis for denial,
 2
     in the litigation, the Secretary sought to change the basis for denial. While the
 3

 4   original basis for denial was that Mr. Olsen’s CGM is not “primarily and
 5
     customarily used to serve a medical purpose” (as defined in the illegally issued
 6

 7   CMS 1682-R), in the litigation, the Secretary sought to defend the denial on the
 8
     grounds that one CGM is “more accurate” than another. The effort to switch bases
 9

10
     for denial was itself baseless. “It is well-established that an agency’s action must

11   be upheld, if at all, on the basis articulated by the agency.” Motor Vehicle Mfrs.
12
     Assoc. of U.S. v. State Farm Mutual Automobile Ins. Co., 436 U.S. 29, 50 (1983);
13

14   Snoqualmie Indian Tribe v. F.E.R.C., 445 F.3d 1207, 1212 (9th Cir. 2008) (“An
15
     agency’s decision can be upheld only on the basis of the reasoning in that
16

17
     decision.”).
18         Moreover, because the Secretary’s position in all these cases has its basis in
19
     bad faith, the negative decisions of five district courts uniformly rejecting the
20

21   Secretary’s position have had no effect on the Secretary’s conduct. Indeed, after
22
     this Court became the fifth court to reject the Secretary’s position as
23

24   “unreasonable”, the Secretary has continued to reject CGM claims on the grounds
25
     that a CGM is not “primarily and customarily used to serve a medical purpose”,
26
     with knowledge of the prior district court decisions (as the Secretary did in Mr.
27

28

      PLAINTIFF'S MOTION FOR
      ATTORNEYS’ FEES- 9

                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ       ECF No. 43     filed 03/25/21        PageID.680 Page 11 of 13



 1
     Olsen and Mrs. Zieroth’s cases). See Exhibit A (February 26, 2021 MAC decision
 2
     rejecting CGM claim). Thus, because the Secretary’s position leading to the
 3

 4   litigation and/or the conduct of the litigation itself was in bad faith, this Court should
 5
     award fees pursuant to 28 U.S.C. § 2412(b) at market rates.
 6

 7         As detailed in Exhibit C, the total fees for this matter were $64,460
 8
     representing some 122.94 hours of both attorney and paralegal time. Exercising
 9

10
     billing judgment, Plaintiff’s counsel has chosen to reduce this figure by 10%. In

11   addition, expenses in this matter totaled $1,068.85 for filing fees, postage/courier
12
     service, and pro hac vice fees. Combining the reduced fees and expenses, Mr. Olsen
13

14   respectfully requests an award in the amount of $59,082.85. Resumes of the relevant
15
     attorneys are attached as Exhibit D. The figures reported herein will be updated
16

17
     when the fees incurred in drafting the fee motion/reply are known.
18   C.    A Showing that Mr. Olsen Is Eligible To Receive an EAJA Award
19
           Attached, as Exhibit B, is a declaration that Mr. Olsen’s assets have never
20

21   exceeded $2,000,000. Thus, Mr. Olsen is eligible to receive an EAJA award.
22
                                       CONCLUSION
23

24         For the reasons set forth above, the Court should award Mr. Olsen his
25
     attorneys’ fees and expenses pursuant to 28 U.S.C. § 2412(b).
26

27

28

      PLAINTIFF'S MOTION FOR
      ATTORNEYS’ FEES- 10

                                                    422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                    Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ   ECF No. 43   filed 03/25/21          PageID.681 Page 12 of 13



 1
          Dated this 25th day of March, 2021.
 2
                                         WITHERSPOON  KELLEY
 3

 4

 5
                                         By: s/ Casey M. Bruner
                                            Casey M. Bruner, WSBA # 50168
 6                                          cmb@witherspoonkelley.com
 7                                          422 W. Riverside Avenue, Suite 1100
                                            Spokane, WA 99201-0300
 8                                          Phone: (509) 624-5265
 9
                                            Fax: (509) 458-2728
                                            Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF'S MOTION FOR
     ATTORNEYS’ FEES- 11

                                                422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ     ECF No. 43   filed 03/25/21        PageID.682 Page 13 of 13



 1
                            CERTIFICATE OF SERVICE
 2
           I hereby certify that on the 25th day of March 2021,
 3

 4       1.   I caused to be electronically filed the foregoing PLAINTIFF'S
 5
     MOTION FOR ATTORNEYS’ FEES with the Clerk of the Court using the
     CM/ECF System which will send notification of such filing to the following:
 6

 7               James.Bickford@usdoj.gov
 8
            2.    I hereby certify that I have caused to be mailed by United States
 9   Postal Service the foregoing document to the following non-CM/ECF participants
10
     at the addresses listed below:

11               Jeffrey Blumenfeld
12               Lowenstein Sandler LLP
                 2200 Pennsylvania Avenue, NW, Suite 500E
13
                 Washington, DC 20037
14
            3.    I hereby certify that I have mailed by United States Postal Service
15
     the foregoing document to the following CM/ECF participants at the address listed
16   below: None.
17
            4.    I hereby certify that I have hand-delivered the foregoing document
18   to the following participants at the addresses listed below: None.
19

20
                                           s/ Casey M. Bruner
21                                         Casey M. Bruner, WSBA #50168
22

23

24

25

26

27

28

     PLAINTIFF'S MOTION FOR
     ATTORNEYS’ FEES- 12

                                                422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
